Title: To George Washington from John Hancock, 20 January 1776
From: Hancock, John
To: Washington, George

 

Sir
Philadelphia January 20th 1776

In my former letter I mentioned the disagreeable news we received from Canada. The Congress have taken that matter under consideration and having examined Mr Antil and duly deliberated on the situation of our affairs in that quarter they have come to sundry resolutions which I have the honor to enclose.
I would just observe that by Mr Antil’s examination it appears our loss is greater then what is set forth in the dispatches he brought, a copy of which was transmitted to you. Almost the whole of general Arnolds gallant detachment are taken prisoners having after four hours resistance been obliged to surrender at discretion. However we have the satisfaction to hear that the prisoners are treated with humanity.
The Congress are anxious as well from motives of policy as of justice and humanity to repair our losses in that quarter and if possible to gain possession of Quebec and drive our enemies out of that Country before they can be reinforced in the spring.
An active able general is wanted to take the command there and if such a one can be spared from the service at Cambridge it is their desire you should send one.
The batallion from Pennsylvania and that from New Jersey will set forward the beginning of next week.
As it is of great importance as well for the security and relief of our Friends as for confirming the wavering that speedy succours should arrive, I am directed to request you to detach from the Camp at Cambridge one batallion if the service there will permit you to spare one with orders to march with the greatest expedition possible to Canada.
If this cannot be done you will at least use your utmost endeavours in stimulating the governor of Connecticut and the convention of New Hampshire to whom I write by this oppertunity to forward with the utmost dispatch the very first that can be raised in those colonies. You can easily conceive what effect the arrival of even one company will have on the minds of our Friends especially when they shall be satisfied that they will soon be followed by more.
The Colony of South Carolina has been so fortunate as to

oblige Lord W. Campbell with the armed Vessel to quit their harbour. Being earnestly desirous of providing for their defence they have resolved to fit out some armed vessels, but not having seamen among themselves they have despatched Capn Cochran to the Northward to enlist a number of seamen for the service of that Colony.
Lest the offers he was empowered to make might prejudice the service the Congress have chalked out a plan for him to go by, as you will see in the enclosed extracts and I am directed to desire you will please to forward this service.
Yesterday doctor Smith who made his escape from Frederic was brought to this town, He was taken at the little meadows on his way to Detroit & had with him letters from Conolly to the commanding officer there.
I hinted to you in my former letter that the Congress were taking measures for the defence of the middle and southern Colonies. For this purpose over and above those destined for Canada they have ordered four batallions to be raised in New York, two in New Jersey, four in Pennsylvania one in the counties on Delaware, six in Virginia, three in North Carolina, three in south Carolina and one in Georgia each to consist of 728 men including officers making in the whole with those for Canada 34 batallions. I have the honour to be with the greatest Respect, Sir Your most Obedt hume servt

John Hancock President


This Express is Charg’d with a large Packett of Importance for the Colony of New Hampshire, I Request you will please to order it to that Colony by a fresh Express.
I have Taken the Freedom to put under your Cover a Letter for Mr Cushing, respectg the Buildg Two Ships of Force, I must beg you to Send it him by a safe hand.
Will you be so Obliging as when you Send into Boston about Mr Lovell, to suffer the Two Letters from Mr Webster to go in.
Inclos’d is a Commission for Brigr Genl Frye.

